Citation Nr: 1109847	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left foot fracture.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a fracture of the left foot.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1993.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2009, wherein it was remanded for additional development and due process considerations.  The case was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  The residuals of a left foot fracture are manifested by subjective complaints of pain; enthesopathic changes of the calcaneus and spur formation along the cuboid has been shown.

2.  Diabetes mellitus was not shown in service, not shown for years, and is unrelated to service.

3.  Hypertension was not shown in service, not shown for years, and is unrelated to service.

4.  A left knee disorder was not shown in service, was not shown for years, and is not related to service or to a service-connected disability.

5.  Hearing loss is not shown for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for residuals of a left foot fracture have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5283, 5284 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A left knee disorder was not incurred in or aggravated by active service, nor is it due to service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2010).

5.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated; hearing loss is not shown for VA compensation purposes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claims.  

Increased Rating for a Left Foot Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Nevertheless, where, as here, a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  It is the intent of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

The Veteran is currently assigned a noncompensable rating for the residuals of a left foot fracture by analogy to DC 5283.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  The Board will also consider DC 5284 for foot injuries.

Under DC 5283, a 10 percent rating is warranted for a moderate malunion or nonunion of the tarsal or metatarsal bones.  A 20 percent rating is assigned for a moderately severe malunion or nonunion of the tarsal or metatarsal bones.  Under DC 5284, a 10 percent rating is warranted for a moderate foot injury; a 20 percent for a moderately severe injury; and a 30 percent for a severe injury.

In considering these rating criteria in relation to the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but no more.  Significantly, in the January 2010 VA examination, he complained of on-going pain in the foot 2.5-3/10, predominantly located in the lateral aspect of the foot at the surgical site.  He reported occasionally swelling, feelings of giving away, and used special insoles.  

Physical examination revealed a normal gait, a well-healed scar, and no calluses or abnormal wear of the shoes.  There was tenderness to palpation over the 5th metatarsal, described as needle-like discomfort.  Similar findings were noted in the March 2006 VA examination as well as in the clinical records.

While actual arthritis has not been shown, based on subjective complaints of pain in combination with evidence of underlying pathology of the left foot (enthesopathic changes of the calcaneus and spur formation along the cuboid), the Board finds that a 10 percent rating is warranted.

Nonetheless, the Board finds that a rating in excess of 10 percent is not warranted.  First, the objective clinical evidence of record does not show moderate malunion or nonunion of the tarsal or metatarsal bones of the left foot.  In fact, the March 2006 and January 2010 VA examinations show complaints of pain, but without edema, weakness or instability of the feet.  

Tenderness over the 5th metatarsal was noted at the January 2010 VA examination, but the foot was well-healed.  Moreover, the evidence did not show tenderness of the plantar fascia, Achilles, or tendons, no reduced range of motion due to scarring, no claw toes, and no pain on motion or with manipulation.  There was also no evidence of abnormal weight bearing or loss of bone or tendon abnormality.  

Similarly, nothing in the March 2006 VA examination or clinical records support a higher rating.  As such, a "moderately severe" left foot disability has not been shown and a higher rating is not warranted under DCs 5283 or 5284.
 
While the January 2010 VA examiner noted that the Veteran's complaints of a needle-like sensation might be related to nonservice-connected diabetes mellitus, the evidence clearly reflects subjective complaints of pain plus underlying left foot pathology by X-ray.  Therefore, the Board finds that a 10 percent rating, but no more, is warranted.

In reaching this decision, the Board also considered other applicable diagnostic codes, including those related to the ankle and foot; however, the evidence does not show that the criteria for any other diagnostic code is relevant to this disability.  Therefore, they do not provide a basis for a higher rating.

The Board also considered the Veteran's statements that his disability is worse and granted a higher rating based, in part, on his lay statements.  To the extent that he contends that an even higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left foot disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the schedular rating criteria provides for ratings based on malunion and nonunion of the bones of the foot and the level of severity of the residual foot injury.  

In this case, considering the lay and medical evidence, the Veteran's left foot disability has been manifested by pain, which the Board has specifically considered in granting a 10 percent rating under 38 C.F.R. § 4.59.  Moreover, X-ray evidence has not demonstrated nonunion or malunion.  These symptoms are part of the schedular rating criteria.  

For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left foot disability, and no referral for an extraschedular rating is required.  Finally, the record indicates that he is employed. Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Claims for Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Diabetes, Hypertension, Left Knee

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, and a left knee disorder and the appeals are denied.    

First, the service treatment records do not show that the Veteran complained of or was treated for diabetes mellitus or hypertension during service, or had chronic symptoms of such disorders during service.  

The physical examination of his cardiovascular system and endocrine system in service was normal.  Laboratory tests showed normal blood sugar and his blood pressure was 130/81.  Likewise, he did not make any complaints specifically related to his endocrine system or cardiovascular system at his service examinations, including at his discharge examination.  

With respect to the left knee, the Veteran was treated for a contusion during service when he banged his knee while carrying hoses and/or on a ladder but it appeared to resolve without any further follow-up.  Service treatment records relate to his treatment for his left foot fracture and 1992 motor vehicle accident but do not show any complaints related to the left knee.  

Likewise, the 1993 Report of Medical History and separation examination report do not show any complaints related to the left knee and his physical evaluation was normal.  Therefore, service treatment records do not show a chronic left knee disorder.  Therefore, the medical evidence does not show chronic manifestation of diabetes, hypertension, or a chronic left knee disorder in service.

Next, post-service evidence does not reflect diabetes or hypertension for many years after service discharge.  Specifically, VA treatment records indicate that he began treatment for diabetes and hypertension in 2003.  

With respect to the left knee, degenerative joint disease was reported as early as November 2003, but no particular site as identified.  By April 2004, a past medical history of degenerative joint disease was reported in multiple sites but no joint was specifically identified.  Significantly, his extremities were consistently reported to be normal.  

Even assuming that the reported degenerative joint disease was of the knee, this is the first recorded symptomatology related to the claims on appeal, coming some 10 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the lay evidence as it pertains to the issue of continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran has asserted that the claims have been continuous since service.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience continuous symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of diabetes, hypertension, or left knee symptomatology.  

Specifically, the service separation examination report reflects that the Veteran was examined and his endocrine, cardiovascular, and extremities were found to be clinically normal.  As noted above, his blood sugar was normal and his blood pressure was 130/81.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment for 10 years following active service.  While not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1993) and initial reported symptoms in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Next, the Board notes that the Veteran sought treatment for his service-connected left foot disability, including an extensive work-up for hardware removal in the late 1990s, and made a claim for his left foot disability around that same time.  Significantly, during that treatment and surgery, he never reported complaints related to diabetes, hypertension, or the left knee.  In fact, from late 1997 to mid-1998, his blood pressure was reported in essentially in the 120s-130s/60s-70s range.  This evidence weighs against his statements that he has had diabetes, hypertension, or a left knee disorder since service.

Moreover, in June 1998, the Veteran specifically denied a history of diabetes and his blood glucose was noted to be 88.  In April 1999, it was reported as 100 mg/dL (normal 70-105).  Again, there was no history or complaints related to diabetes, hypertension, or the left knee.  Furthermore, treatment records from his Reserve service do not show treatment for any of the claims.  This evidence also weighs against his statements that he has had the disorders since service.

Such histories reported by the Veteran for treatment purposes outlined above are of more probative value than the more recent assertions and histories given for VA disability compensation purposes and weigh against his statements that he has had diabetes and hypertension since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additional outpatient treatment records dated in the early 2000s show that the Veteran reported a past medical history of hemorrhoids, asthma, a right foot fracture (should have been left), and obesity; he did not report a past medical history of diabetes or hypertension, although he reported that his father and mother had hypertension and his grandmother had diabetes.  

Further, when the Veteran established care with VA in October 2003, he was noted to have an elevated blood pressure reading (166/100) but it was specifically noted that he had no history of hypertension.  In November 2003, his blood pressure was 110/70.  At that same time, he was treated for an acute onset of abdominal pain and his blood sugar was 317 mg/dL (70-105 normal).  He underwent an exploratory laparoscopy and was diagnosed with "likely" Type 1 Diabetes.  In December 2003, he was diagnosed with hypertension.

However, he did not report the onset of symptomatology related to either of those disorders during or soon after service or even indicate that the symptoms were of longstanding duration.  In fact, both diabetes and hypertension were characterized as "new onset."

In addition, as noted above, the Veteran filed a VA disability compensation claim for service connection for a left foot disorder in July 1998, but did not claim service connection for diabetes, hypertension, or a left knee disorder.  He did not claim that symptoms of his disorders began in service until he filed his current VA disability compensation claim.  

Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes, hypertension, or left knee disorder to active duty, despite his contentions to the contrary.    

The Board notes that neither the Veteran's VA treating providers nor the VA examiners have associated the disorders to service.  The Board finds that the January 2010 VA examination report is of significant probative weight because the opinion was based on a review of the entire record, history by the Veteran, and full examination.  Significantly, the January 2010 VA examination noted that diabetes mellitus and hypertension did not have their onset during service, and were not likely to be a result of service.  There is no contrary medical evidence of record.

Similarly, with respect to the left knee, the January 2010 VA examiner found that the Veteran's left knee disorder was not related to service, including his service-connected residuals of a left foot fracture.  

In a February 2010 addendum opinion (in order to conduct a review of the claims file), the examiner concluded that the Veteran's current left knee disorder was less likely than not related to the one-time treatment for a left knee contusion in service.  The examiner reasoned that the treatment was one time, that there was no further care, that a contusion was not chronic, that the separation examination was normal, and that a 1995 post-service Reserve examination was negative for a knee disorder.

On the issue of secondary service-connection, the examiner found that there was nothing in the orthopedic literature indicating that a fracture of the left foot, status post surgical intervention would cause an ipsilateral intrinsic left knee disorder and concluded that the Veteran's left knee disorder was not related to his service-connected left foot disability.

The Board assigns significant probative value to the January 2010 VA examination because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the disorders were related to service, including his service-connected residuals of a fracture of the left foot.

As the preponderance of evidence against the claims for service connection for diabetes mellitus, hypertension, and a left knee disorder the benefit-of-the-doubt rule does not apply and the appeals are denied. 

Hearing Loss

In addition to the laws and regulations cited above, sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The determination of whether the Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

Based on the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, so the appeal must be denied.

The service medical records do not show that the Veteran complained of or was treated for a bilateral hearing loss during his service.  The November 1991 audiogram showed puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz as 20, 40, 15, 10 and 15 in the left ear and 15, 15, 10, 10 and 5 in the right ear.  

An audiological evaluation at separation showed puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz as 20, 15, 15, 15 and 20 in the left ear and 15, 15, 10, 10 and 5 in the right ear.  

While the Board acknowledges the Veteran's statements alleging in-service noise exposure, the objective medical evidence of record reflects that hearing loss is not compensable for VA purposes.  Specifically, in a January 2010 VA examination, puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 20, 15 and 15 in the right ear and 15, 15, 20, 20 and 25 in the left ear.  Speech recognition score was 96 percent in both ears.

Because no current hearing loss for VA compensation purposes is shown, the appeal must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. § 1110 (formerly § 310)).  As there is a preponderance of evidence is claim, the benefit-of-the-doubt rule does not apply.

VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA clinical records.  Moreover, a specific VA medical opinions pertinent to the issues on appeal were obtained in March 2006 and January 2010.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).







CONTINUED ON NEXT PAGE
ORDER

A 10 percent rating, but no more, is warranted for residuals of a left foot fracture.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a left knee disorder is denied.

Service connection for bilateral hearing loss disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


